Case 1:21-cr-O0005-RDA Document 6 Filed 02/03/21 Page 1 of 11 PagelD# 19

  
 

IN THE UNITED STATES DISTRICT COURT FOR THE

  
   

FILED
IN OPEN COURT

EASTERN DISTRICT OF VIRGINIA

Alexandria Division & 7

43, GLERK, U.S. DISTRICT COURT ct

. ALEXANDRIA, VG
UNITED STATES OF AMERICA : Osseo wis

= ate i

 

 

 

¢ No. 1:21-CR-5 (RDA)
ROBERT S. STEWART, JR.,

Defendant.

 

PLEA AGREEMENT

Raj Parekh, Acting Acting United States Attorney for the Eastern District of Virginia,
undersigned counsel for the United States, the defendant, Robert S. Stewart, Jr., and the
defendant’s counsel have entered into an agreement pursuant to Rule 11 of the Federal Rules of
Criminal Procedure. The terms of this Plea Agreement are as follows:

Ls Offenses and Maximum Penalties

The defendant agrees to plead guilty to a three count Criminal Information charging the
defendant with making false statements, in violation of 18 U.S.C. § 1001 (Count1); wire fraud, in
violation of 18 U.S.C. § 1343 (Count 2); and theft of government funds, in violation of 18 U.S.C.
§ 641 (Count 3). The maximum penalties for a violation of Count | (false statements) are a term
of 5 years imprisonment, a fine of $250,000, a special assessment pursuant to 18 U.S.C. § 3013,
and a supervised release term of 3 years. The maximum penalties for a violation of Count 2 (wire
fraud) are a term of 20 years imprisonment, a fine of $250,000, or not more than the greater of
twice the gross gain derived by any person from the offense or twice the gross loss to a person
other than the defendant resulting from the offense, full restitution, forfeiture of assets as outlined

below, a special assessment pursuant to 18 U.S.C. § 3013, and a supervised release term of 3 years.
Case 1:21-cr-O0005-RDA Document6 Filed 02/03/21 Page 2 of 11 PagelD# 20

The maximum penalties for a violation of Count 3 (theft of government funds) are a term of 10
years imprisonment, a fine of $250,000, or not more than the greater of twice the gross gain derived
by any person from the offense or twice the gross loss to a person other than the defendant resulting
from the offense, full restitution, forfeiture of assets as outlined below, a special assessment
pursuant to 18 U.S.C. § 3013, and a supervised release term of 3 years. The defendant understands
that any supervised release term is in addition to any prison term the defendant may receive, and
that a violation of a term of supervised release could result in the defendant being returned to
prison for the full term of supervised release.

2. Factual Basis for the Plea

The defendant will plead guilty because the defendant is in fact guilty of the charged
offenses. The defendant admits the facts set forth in the Statement of Facts filed with this Plea
Agreement and agrees that those facts establish guilt of the offenses charged beyond a reasonable
doubt. The Statement of Facts, which is hereby incorporated into this Plea Agreement, constitutes
a stipulation of facts for purposes of Section 1B1.2(c) of the Sentencing Guidelines.

3. Assistance and Advice of Counsel

The defendant is satisfied that the defendant’s attorney has rendered effective assistance.
The defendant understands that by entering into this Plea Agreement, defendant surrenders certain
rights as provided in this agreement. The defendant understands that the rights of criminal

defendants include the following:

a. the right to plead not guilty and to persist in that plea;
b. the right to a jury trial;
c. the right to be represented by counsel—and, if necessary, have the court

appoint counsel—at trial and at every other stage of the proceedings; and
Case 1:21-cr-O0005-RDA Document 6 Filed 02/03/21 Page 3 of 11 PagelD# 21

d. the right at trial to confront and cross-examine adverse witnesses, to be
protected from compelled self-incrimination, to testify and present
evidence, and to compel the attendance of witnesses.

4, Sentencing Guidelines, Recommendations, and Roles

The defendant understands that the Court has jurisdiction and authority to impose any
sentence within the statutory maximum described above, but that the Court will determine the
defendant’s actual sentence in accordance with 18 U.S.C. § 3553(a). The defendant understands
that the Court has not yet determined a sentence and that any estimate of the advisory sentencing
range under the U.S. Sentencing Commission’s Sentencing Guidelines Manual the defendant may
have received from the defendant’s counsel, the United States, or the Probation Office, is a
prediction, not a promise, and is not binding on the United States, the Probation Office, or the
Court. Additionally, pursuant to the Supreme Court’s decision in United States v. Booker, 543
U.S. 220 (2005), the Court, after considering the factors set forth in 18 U.S.C. § 3553(a), may
impose a sentence above or below the advisory sentencing range, subject only to review by higher
courts for reasonableness. The United States makes no promise or representation concerning what
sentence the defendant will receive, and the defendant cannot withdraw a guilty plea based upon
the actual sentence.

Further, in accordance with Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure,
the United States and the defendant will recommend to the Court that the following provisions of
the Sentencing Guidelines apply:

(a) U.S.S.G. § 2B1.1 applies to Count 1, Count 2, and Count 3. Therefore, Count 1,

Count 2, and Count 3 are grouped together into a single Group of closely related counts, pursuant

to U.S.S.G. § 3D1.2(d).
(b) The United States and the defendant agree that the defendant has assisted the

government in the investigation and prosecution of the defendant’s own misconduct by timely
Case 1:21-cr-00005-RDA Document 6 Filed 02/03/21 Page 4 of 11 PagelD# 22

notifying authorities of the defendant’s intention to enter a plea of guilty, thereby permitting the
government to avoid preparing for trial and permitting the government and the Court to allocate
their resources efficiently. If the defendant qualifies for a two-level decrease in offense level
pursuant to U.S.S.G. § 3E1.1(a) and the offense level prior to the operation of that section is a level
16 or greater, the government agrees to file, pursuant to U.S.S.G. § 3E1.1(b), a motion prior to, or
at the time of, sentencing for an additional one-level decrease in the defendant’s offense level.

The United States and defendant have not agreed on any further sentencing issues, whether
related to the Sentencing Guidelines or the factors listed in 18 U.S.C. § 3553(a), other than those
set forth above or elsewhere in this Plea Agreement. Accordingly, any such determinations will
be made by the Court at sentencing.

5. Waiver of Appeal, FOIA, and Privacy Act Rights

The defendant also understands that 18 U.S.C. § 3742 affords a defendant the right to
appeal the sentence imposed. Nonetheless, the defendant knowingly waives the right to appeal the
conviction and any sentence within the statutory maximum described above (or the manner in
which that sentence was determined) on the grounds set forth in 18 U.S.C. § 3742 or on any ground
whatsoever other than an ineffective assistance of counsel claim that is cognizable on direct appeal,
in exchange for the concessions made by the United States in this Plea Agreement. This agreement
does not affect the rights or obligations of the United States as set forth in 18 U.S.C. § 3742(b).
The defendant also hereby waives all rights, whether asserted directly or by a representative, to
request or receive from any department or agency of the United States any records pertaining to

the investigation or prosecution of this case, including without limitation any records that may be

sought under the Freedom of Information Act, 5 U.S.C. § 552, or the Privacy Act, 5 U.S.C. § 552a.
Case 1:21-cr-00005-RDA Document 6 Filed 02/03/21 Page 5 of 11 PagelD# 23

6. Immunity from Further Prosecution in This District

The United States will not further criminally prosecute the defendant in the Eastern District
of Virginia for the specific conduct described in the Criminal Information or Statement of Facts.
This Plea Agreement and Statement of Facts does not confer on the defendant any immunity from
prosecution by any state government in the United States.

7. Payment of Monetary Penalties

The defendant understands and agrees that, pursuant to 18 U.S.C. § 3613 and 18 U.S.C.
§ 3572, all monetary penalties imposed by the Court, including restitution, will be due immediately
and subject to immediate enforcement by the United States as provided for in Section 3613. Within
14 days of a request, the defendant agrees to provide all of the defendant’s financial information
to the United States and the Probation Office and, if requested, to participate in a pre-sentencing
debtor’s examination and/or complete a financial statement under penalty of perjury. If the Court
imposes a schedule of payments, the defendant understands that the schedule of payments is
merely a minimum schedule of payments and not the only method, nor a limitation on the methods,
available to the United States to enforce the judgment. Until all monetary penalties are paid in
full, the defendant will be referred to the Treasury Offset Program so that any federal payment or
transfer of returned property to the defendant will be offset and applied to pay the defendant’s
unpaid monetary penalties. If the defendant is incarcerated, the defendant agrees to participate
voluntarily in the Bureau of Prisons’ Inmate Financial Responsibility Program, regardless of
whether the Court specifically directs participation or imposes a schedule of payments. Defendant

agrees to make good-faith efforts toward payment of all monetary penalties imposed by the Court.
Case 1:21-cr-O0005-RDA Document 6 Filed 02/03/21 Page 6 of 11 PagelD# 24

8. Special Assessment

Before sentencing in this case, the defendant agrees to pay a mandatory special assessment
of $100 per felony count of conviction, pursuant to 18 U.S.C. § 3013(a)(2)(A).

9. Restitution

The defendant agrees that restitution is mandatory pursuant to 18 U.S.C. § 3663A(c)(1),
and the defendant agrees to the entry of a Restitution Order for the full amount of the victims’
losses as determined by the Court. Pursuant to 18 U.S.C. § 3663A(c)(2), the defendant further
agrees that an offense listed in Section 3663A(c)(1) gave rise to this Plea Agreement and, as such,
victims of the conduct described in the charging instrument, Statement of Facts, or any related or
similar conduct shall be entitled to restitution. Without limiting the amount of restitution that the
Court must impose, the parties agree that, at a minimum, the following victims have suffered the

losses identified below and are entitled to restitution:

 

Victim Name and Address Restitution Amount

 

Small Business Administration
Denver Finance Center

Attn: Paul Keenan

721 19" Street $261,500
Denver, Colorado 80202

 

U.S. Department of Veterans Affairs
Debt Management Center (DMC)

P.O. Box 11930 $73,722.45
St. Paul, Minnesota 55111

 

 

Celtic Bank Corp.

268 State Street

#300 $13,492.05
Salt Lake City, Utah 84111

Total Restitution: $348,714.50

 

 

 

 
Case 1:21-cr-O0005-RDA Document 6 Filed 02/03/21 Page 7 of 11 PagelD# 25

The defendant understands that forfeiture and restitution are separate and distinct financial
obligations that must be imposed upon a criminal defendant. The defendant further understands
that restitution will be enforced pursuant to 18 U.S.C. § 3572, 18 U.S.C. § 3613, and 18 U.S.C.
§ 3664(m).

10. ~—‘ Forfeiture Agreement

The defendant understands that the forfeiture of assets is part of the sentence that must be
imposed in this case. The defendant agrees to forfeit all interests in any fraud-related asset that
the defendant owns or over which the defendant exercises control, directly or indirectly. This
includes any property that is traceable to, derived from, fungible with, or a substitute for the
following: property that constitutes the proceeds of the offenses, namely, a sum of money equal to
at least $348,714.50 in United States currency.

The defendant understands that if the assets subject to forfeiture are not available to the
United States to be forfeited, the Court must enter a forfeiture money judgment in the amount of
the unavailable assets. United States v. Blackman, 746 F.3d 137 (4th Cir. 2014). The defendant
acknowledges that as a result of defendant’s acts or omissions, the actual proceeds the defendant
obtained as a result of the offenses are not available and the defendant stipulates that one or more
of the factors listed at 21 U.S.C. § 853(p)(1) are present in this case.

The defendant further agrees to waive all interest in the asset(s) in any administrative or
judicial forfeiture proceeding, whether criminal or civil, state or federal. The defendant agrees to
consent to the entry of orders of forfeiture for such property and waives the requirements of Federal
Rules of Criminal Procedure 32.2 and 43(a) regarding notice of the forfeiture in the charging
instrument, announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the

judgment. Defendant admits and agrees that the conduct described in the charging instrument and
Case 1:21-cr-O0005-RDA Document 6 Filed 02/03/21 Page 8 of 11 PagelD# 26

Statement of Facts provides a sufficient factual and statutory basis for the forfeiture of the property
sought by the government.

11. Waiver of Further Review of Forfeiture

The defendant further agrees to waive all constitutional and statutory challenges to
forfeiture in any manner (including direct appeal, habeas corpus, or any other means) to any
forfeiture carried out in accordance with this Plea Agreement on any grounds, including that the
forfeiture constitutes an excessive fine or punishment. The defendant also waives any failure by
the Court to advise the defendant of any applicable forfeiture at the time the guilty plea is accepted
as required by Rule 11(b)(1)(J). The defendant agrees to take all steps as requested by the United
States to pass clear title to forfeitable assets to the United States, and to testify truthfully in any
judicial forfeiture proceeding. The defendant understands and agrees that all property covered by
this agreement is subject to forfeiture as proceeds of illegal conduct and substitute assets for
property otherwise subject to forfeiture.

12. The Defendant’s Obligations Regarding Assets Subject to Forfeiture

Upon request by the government, the defendant agrees to identify all assets in which the
defendant had any interest or over which the defendant exercises or exercised control, directly or
indirectly, within the past 5 years from the date of the defendant’s signature on this Plea
Agreement. The defendant agrees to take all steps as requested by the United States to obtain from
any other parties by any lawful means any records of assets owned at any time by the defendant.
The defendant agrees to undergo any polygraph examination the United States may choose to
administer concerning such assets and to provide and/or consent to the release of the defendant’s

tax returns for the previous five years. The defendant understands that the proceeds of the
Case 1:21-cr-O0005-RDA Document 6 Filed 02/03/21 Page 9 of 11 PagelD# 27

offense(s) are subject to forfeiture and cannot be used for any purpose, to include attorney’s fees

and living expenses.

13. Breach of the Plea Agreement and Remedies

This Plea Agreement is effective when signed by the defendant, the defendant’s attorney,

and an attorney for the United States. The defendant agrees to entry of this Plea Agreement at the

date and time scheduled with the Court by the United States (in consultation with the defendant’s

attorney). If the defendant withdraws from this agreement, or commits or attempts to commit any

additional federal, state, or local crimes, or intentionally gives materially false, incomplete, or

misleading testimony or information, or otherwise violates any provision of this agreement, then:

a.

The United States will be released from its obligations under this agreement.
The defendant, however, may not withdraw the guilty plea entered pursuant
to this agreement.

The defendant will be subject to prosecution for any federal criminal
violation, including, but not limited to, perjury and obstruction of justice,
that is not time-barred by the applicable statute of limitations on the date
this agreement is signed. Notwithstanding the subsequent expiration of the
statute of limitations, in any such prosecution, the defendant agrees to waive
any statute-of-limitations defense.

Any prosecution, including the prosecution that is the subject of this
agreement, may be premised upon any information provided, or statements
made, by the defendant, and all such information, statements, and leads
derived therefrom may be used against the defendant. The defendant
waives any right to claim that statements made before or after the date of
this agreement, including the Statement of Facts accompanying this
agreement or adopted by the defendant and any other statements made
pursuant to this or any other agreement with the United States, should be
excluded or suppressed under Fed. R. Evid. 410, Fed. R. Crim. P. 11(f), the
Sentencing Guidelines, or any other provision of the Constitution or federal
law.

Any alleged breach of this agreement by either party shall be determined by the Court in

an appropriate proceeding at which the defendant’s disclosures and documentary evidence shall
Case 1:21-cr-O0005-RDA Document 6 Filed 02/03/21 Page 10 of 11 PagelD# 28

be admissible and at which the moving party shall be required to establish a breach of this Plea
Agreement by a preponderance of the evidence.

14. Nature of the Agreement and Modifications

This written agreement constitutes the complete plea agreement between the United States,
the defendant, and the defendant’s counsel. The defendant and the defendant’s attorney
acknowledge that no threats, promises, or representations have been made, nor agreements
reached, other than those set forth in writing in this Plea Agreement or any associated documents
filed with the Court, to cause the defendant to plead guilty. Any modification of this Plea
Agreement shall be valid only as set forth in writing in a supplemental or revised plea agreement

signed by all parties.

Raj Parekh
Acting United States Attorney

By: . » ’ .
William tae FH

Assistant United States Attorney

10
Case 1:21-cr-00005-RDA Document 6 Filed 02/03/21 Page 11 of 11 PagelD# 29

Defendant’s Signature: I hereby agree that | have consulted with my attorney and fully
understand all rights with respect to the pending three count Criminal Information. Further, I
fully understand all rights with respect to 18 U.S.C. § 3553 and the provisions of the Sentencing
Guidelines Manual that may apply in my case. I have read this Plea Agreement and carefully
reviewed every part of it with my attorney. I understand this agreement and voluntarily agree to
it.

Date:Z 202 los

Roleit S. Stewart, Jr.

Defense Counsel’s Signature: | am counsel for the defendant in this case. I have fully
explained to the defendant the defendant’s rights with respect to the pending three count
Criminal Information. Further, I have reviewed 18 U.S.C. § 3553 and the Sentencing Guidelines
Manual, and [ have fully explained to the defendant the provisions that may apply in this case. |
have carefully reviewed every part of this Plea Agreement with the defendant. To my
knowledge, the defendant’s decision to enter into this agreement is an informed and voluntary
one.

Date: *) = + 7 2 ( “ Lf) |
Bohest L. soto
_/Counsel for the ed nt

11
